EXHIBIT (J) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 142 to Registration Statement No. 02-90946 on Form N-1A of our reports dated February 16, 2009, relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust, including the Funds and Portfolios listed on attached Schedule A, appearing in the Annual Reports on Form N-CSR of Eaton Vance Mutual Funds Trust for the year ended December 31, 2008, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 27, 2009 SCHEDULE A Report Date Eaton Vance Mutual Funds Trust (Funds & Portfolios) February 16, 2009 Eaton Vance AMT-Free Municipal Bond Fund February 16, 2009 Eaton Vance Tax Free Reserves February 16, 2009 Tax-Managed Growth Portfolio February 16, 2009 Eaton Vance Tax-Managed Growth Fund 1.1 February 16, 2009 Eaton Vance Tax-Managed Growth Fund 1.2
